DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 5/20/2022 is acknowledged.
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 6-7.
3.        This application is in condition for allowance except for the presence of claims 6-7 directed to Group II invention non-elected without traverse.  Accordingly, claims 6-7 have been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CRF 1.48(b) if one or more of the current named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Allowable Subject Matter
4.	Claims 1-6 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations:
a first conductive pattern, a second conductive pattern, and a third conductive pattern provided on the mounting surface of the carrier, wherein the first conductive pattern includes a first mounting area which is connected to the first electrode, wherein the first conductive pattern includes a first bonding pad provided on one end of the mounting surface, wherein the second conductive pattern includes a second mounting area which is connected to the second electrode, wherein the second conductive pattern includes a third mounting area which is provided on an other end of the mounting surface and is connected to the one electrode of the capacitor, wherein the third conductive pattern includes a second bonding pad which is provided on the one end of the mounting surface side by side with the first bonding pad, wherein the first conductive pattern, the second conductive pattern, and the third conductive pattern are separated from each other, and wherein the other electrode of the capacitor and the third conductive pattern are electrically connected to each other via a wire, as in the context of claim 1.
The closest prior arts include Nishiyama (US 5,610,395, Figs. 1-2, directed to photodetector module with stack of photodiode and capacitor), Lee (US 5,953,617, Fig. 2E, directed to an optoelectronic integrated circuit having photodiode and capacitor bonded to a semiconductor substrate), Fujii (US 2008/0217515, Fig. 1, directed to an illuminance detection apparatus having detection component and capacitor formed on a wiring substrate), Yi et al. (US 2006/0057760, Fig. 14, directed to an image sensor with capacitor and photodiode), Yamada et al. (US 6,847,665, Fig. 1a, directed to semiconductor laser with photodetector and capacitors), and Masuko et al. (US 5,023,447, Fig. 2, directed to photo-semiconductor module with capacitors and PD chip soldered to a casing), individually or in combination, do not meet all the cited limitations in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				     Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	6/6/22